Title: To Thomas Jefferson from John Dorsey, 20 December 1807
From: Dorsey, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Senate Chamber Lancaster Decr. 20th 1808 1807
                            
                        
                        According to promise I enclose the pages of the Senate Journal which contain the principles of the Bill
                            establishing the (for the Commonwealth of Penna) Weights and Measures—this Bill was recommended to the attention of the
                            present Session, and is now refered to a special Committee of which being first named it becomes a duty to give it every
                            usefull attention.
                        Beleiving that I cannot become more valuable to my fellow men, than by endeavouring to establish good
                            regulations and by promoting internal resources, and knowing this disposition to be congenial with the whole tenor of your
                            life I should have hoped for communication on a subject with which you are so well acquainted should you see cause for
                            improvement, but that your superior cares at so momentous a Crisis
                            almost forbids—
                        While addressing on the Subject of Regulation and Domestic Oeconomy I presume it may not be improper or
                            uninteresting to mention other items of a similar nature—
                        I have just read in place a Bill to Encourage the
                            growing of Wool which will probably obtain, its principle is to exempt Sheep from arrest for debt of the owner.—
                        Your letter to the two Branches of the Pennsylvania Legislature intimating your desire of retiring from
                            public life was received with affectionate regret, by those attached to your Administration.
                        Messrs. Moore and Briggs favored me with a call when last in Philada. I suggested to the former the building
                            the Potowmac Bridge on the Rib and large Arch principle as explained to you, when we had the pleasure of Meeting at your
                            House the session before last, and similar with that provided for by law on the Schuylkill at Grays or the lower ferry.
                            Mr. Briggs informed me that he was going to the Eastward to learn the actual state of Manufactures generally, in
                            consequence, I shewed him my seven yard wide Loom and Factory, for making the (English patent) Floor Cloths, toward which
                            the wide loom is essential. I have found Capital for this business, which at present looks well—the Loom however, of
                            which you may have heard surpasses any thing of the kind in the world, it is the application of the spring shuttle with
                            superior machinary, and goes to prove the Mechanical proverb that “when a thing is best done it is with the fewest tools.”—Fifty five square yards of good Canvas has been wove by one man in day without unusual exertion
                        The Manufacture of Cotton Blankets might easily be got up, it is a good Article, cheap and would pay a fair
                            profit, which would encrease with extension, it is cheaper, easier and better to make much than little, our Poor house
                            make the Article but not with mechanical address—
                        But I fear Sir to trespass on your valuable time which be my motive ever so disinterested should not exceed a
                            proper limit—The Object of the present is Weights and Measures my position is that there are naturally but three Units,
                            Viz! Extension—Ponderosity and Capacity being all that are necessary to trade or Science, determine what there shall be
                            as conformably to each other and with as little innovation on habits as may well be and the best result must follow—the
                            Mode I approve is taken from the well known data that an English Cubic Foot of Capacity of pure Water at a given
                            temperature contains 1000 Avoirdupois ounces, divide then this foot into tenths (instead of the usual—1/12ths. or inches)
                            and this cubic foot of Capacity will give 1000 decimal cubic inches each of which will be exactly the common Avoirdupois
                            Ounce 16 of which make our common ℔ and 10 of which make our common
                            foot—
                  these harmonize well and innovate little, and if again the decimal mode should obtain in the division of the ℔, the Troy and et al regard, the troy grain would be the same. With perfect attachment and respect I am Sir your friend
                        
                            J: Dorsey
                            
                        
                        
                            Postscript at Philadephia 
                            The foregoing was written at Lancaster to be sent from this place during the Christmass recess of the
                                Houses. on my arrival home I learnt of circumstance which as it is as a Manufacture of the first consequence to our
                                Country. I cannot repress the desire to state, and I do it the more readily as it may afford an oppertunity to do a
                                good which will be gratefull to your nature—
                            A Type foundry has been established at this place for about 10 years past, which by indefatiguable
                                attention and very superior talents of the Proprietors has been brought to such excellence and conducted to such
                                extent as to rival European abilities quality and price, to the almost extinction of importation they have prospered
                                handsomely and fairly, and are perfect Masters within themselves of every principle and Minutia of their profession
                                even to the most perfect Stereoing which has been seen. They employ 60 persons per day constantly and are esteemd by
                                those with whom they deal as of integrity liberality and information—Mr. Francis Bailey an eminent printer whom you
                                perhaps may know told me that this Foundry in the aggregate was in his opinion Superior to any one in Europe—
                            This foundry the only one that I know of in America, tho perfect and rapidly extending its usefulness is
                                at the present moment in danger of suspension from the want of an Article essential in the making of type Metal namely
                                Antimony—they had made arrangements for importation from france when to their great regret the first quantity arrived
                                with information that the further export was interdicted—it is conceived that this interdict was evidently intended
                                to effect G Britain not America—
                            The object of the foregoing is respectfully to suggest that I have express knowledge of the integrity
                                urbanity and excellent standing in society of the said proprietors Messrs. Binny and Ronaldson and having no interest
                                other than that of any well wisher to my Country I the more readily have brought the subject before you, for which I trust I shall be forgiven even were it a mistaken zeal, but which it cannot be.
                            Should Sir you be of opinion that a Representation to the Minister of that Court from you would be
                                correct and usefull I am purswaded it will be done, should you think otherwise I am sure it will be from the purest
                                motive— 
                     as before with all respect
                        
                        
                            J Dorsey
                            
                        
                    